Exhibit 10.9
 
EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT


[Participant]
 
Number of Shares Subject to Award: [Number of Shares]
 
Option Price:  $[Option Price]
 
Date of Grant:  [Grant Date]
 
Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan (the “Plan”), Equifax
Inc., a Georgia corporation (the “Company”), has granted the above-named
Participant (the “Participant”) an Option (the “Award”) to purchase shares of
common stock of the Company (the “Shares”), the terms and conditions of which
are set in this agreement (the “Agreement”) and in the Plan.  Capitalized terms
used in this Agreement and not defined herein shall have the meanings set forth
in the Plan.
 
1.    Grant of Option.  The Company on the Date of Grant set forth above granted
to Participant (subject to the terms of the Plan and this Agreement) the right
to purchase from the Company all or part of the Number of Shares stated above
(the “Option”).  This Agreement is not intended to be, and shall not be treated
as, an incentive stock option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).
 
2.    Basic Terms and Conditions.  The Option is subject to the following basic
terms and conditions:
 
(a)   Expiration Date.  Except as otherwise provided in this Agreement, the
Option will expire ten (10) years from the Date of Grant (the “Expiration
Date”).
 
(b)   Exercise of Option.  Except as provided in Sections 2(d) or 3, the Option
shall be exercisable with respect to one-third of the Number of Shares subject
to this Option on each of the first three anniversaries of the Date of Grant so
that this Option shall be fully exercisable on the third anniversary of the Date
of Grant, provided the Participant (i) remains employed by the Company or a
Subsidiary or (ii) subject to the provisions of Section 2(d)(ii), terminates
employment by reason of Retirement (as such term is defined in the Plan).  Once
exercisable, in whole or part, the Option will continue to be so exercisable
until the earlier of the termination of Participant’s rights under Section 2(d)
or 3, or the Expiration Date.
 
(c)   Method of Exercise and Payment for Shares.  In order to exercise the
Option, it must be vested and must not have expired, and Participant must give
written notice in a manner prescribed by the Company from time to time together
with payment of the Option Price to the Company at the Company’s principal
office in Atlanta, Georgia, or as otherwise directed by the Committee.  The Date
of Exercise will be the date of receipt of the notice or any later date
specified in the notice.  Participant must pay the Option Price (i) in cash or a
cash equivalent acceptable to the Committee, (ii) by the surrender (or
attestation of ownership) of Shares with an aggregate Fair Market Value (based
on the closing price of a share of Common Stock as reported on the New York
Stock Exchange composite index on the Date of Exercise) that is not less than
the Option Price, (iii) by a combination of cash and Shares or (iv) by net
settlement of the Option in the manner designated by the Committee.  Not all
forms and methods of payment are available in every country.  Except as
restricted by applicable law, payment of the Option Price may be delayed in the
discretion of the Committee to accommodate proceeds of sale of some or all of
the shares to which this grant relates.
 
If at exercise, Participant is not in compliance with the Company’s minimum
stock ownership guidelines then in effect for Participant’s job grade or
classification, if any, Participant will not be entitled to exercise the Option
using a “cashless exercise program” of the Company (if then in effect), unless
the net proceeds received by Participant from that exercise consist only of
Shares and Participant agrees to hold all those Shares for at least one (1)
year.
 
 
1

--------------------------------------------------------------------------------

 
 
(d)  Termination of Employment.  Except as provided in Subsections (i), (ii),
(iii) or (iv) below, or Section 3, the Option will expire and will not be
exercisable after termination of Participant’s employment with the Company or a
Subsidiary.
 
(i)   Elimination of Position.  Except as provided in Sections 3 or 4 below, if
the termination of Participant’s employment results from the Company’s
elimination of the position held by Participant, then Participant will continue
to have the right to exercise the Option with respect to that portion of the
Number of Shares for which the Option was vested and exercisable on the date of
Participant’s termination of employment and the remaining portion shall be
forfeited and cancelled.  Except as provided in Subsection 2(d)(iv)(A) below,
the right to exercise the vested portion of the Option will continue until the
earlier of the last day of the one-year period commencing on the date of
termination of employment, or the Expiration Date.
 
(ii)  Retirement.  Except as provided in Sections 3 or 4 below, if the
termination of Participant’s employment results from Participant’s Retirement
(as such term is defined in the Plan), Participant will continue to vest in the
Option in accordance with the original vesting schedule in Section 2(b) above as
if Participant had remained actively employed; provided, that upon Participant’s
death, all vesting will cease and the Option will be exercisable with respect to
that portion of the Number of Shares for which the Option is vested and
exercisable on the date of Participant’s death and the remaining portion shall
be forfeited and cancelled.
 
Participant will continue to have the right to exercise the Option with respect
to that portion of the Number of Shares for which the Option is vested and
exercisable from time to time until the earlier of the last day of the sixty
(60) month period following Participant’s Retirement, or the Expiration Date.
 
(iii) Disability.  Except as provided in Sections 3 or 4 below, if the
termination of Participant’s employment results from Participant’s Disability
(as such term is defined in the Plan), then Participant will continue to have
the right to exercise the Option with respect to that portion of the Number of
Shares for which the Option was vested and exercisable on the last date of
Participant’s active employment and the remaining portion shall be forfeited and
cancelled. Except as provided in Section 2(d)(iv)(A) below, the right to
exercise the vested portion of the Option will continue until the earlier of the
last day of the sixty (60) month period following the last date of Participant’s
active employment or the Expiration Date.
 
(iv) Death.
 
(A)   Except as provided in Sections 3 or 4 below, if the termination of
Participant’s employment results from Participant’s death, then Participant’s
estate, or the person(s) to whom Participant’s rights under this Agreement pass
by will or the laws of descent and distribution, will have the right to exercise
the Option with respect to that portion of the Number of Shares for which the
Option was vested and exercisable on the date of Participant’s death and the
remaining portion shall be forfeited and cancelled.  The right to exercise the
vested portion of the Option will continue until the earlier of the last day of
the sixty (60) month period following Participant’s death or the Expiration
Date.
 
(B)    If Participant dies following termination of employment and prior to the
expiration of any remaining period during which the Option may be exercised in
accordance with Subsections (i), (ii) or (iii) above, or Section 3, the
remaining period during which the Option will be exercisable (by Participant’s
estate, or the person(s) to whom Participant’s rights under this Agreement pass
by will or the laws of descent and distribution) will be the greater of (a) the
remaining period under the applicable section or paragraph referred to above, or
(b) six 6) months from the date of death; provided that under no circumstances
will the Option be exercisable after the Expiration Date.
 
 
2

--------------------------------------------------------------------------------

 

3.    Change of Control.  If a Change of Control of the Company occurs while
Participant is employed by the Company or a Subsidiary, then the entire Number
of Shares represented by the Option which have not yet been exercised will
become immediately vested and exercisable (the “Unexercised Portion”).  The
Committee, in its discretion, may terminate the Option upon a Change of Control;
provided, however, that at least 30 days prior to the Change of Control, the
Committee notifies the Participant that the Option will be terminated and
provides the Participant, at the election of the Committee, either (i) a cash
payment equal to the difference between the Fair Market Value of the vested
Options (including Options that would become vested upon the Change in Control
as provided above) and the Exercise Price for such Options, computed as of the
date of the Change of Control and to be paid no later than three (3) business
days after the Change of Control, or (ii) the right to exercise all vested
Options (including Options that would become vested upon the Change of Control
as provided above) immediately prior to the Change of Control. If the
Unexercised Portion of the Options continue to remain outstanding after the
Change of Control and if Participant’s employment with the Company or a
Subsidiary terminates after the date on which the Change of Control occurs other
than as a result of a termination by the Company or a Subsidiary for Cause, then
Participant (or, if applicable, Participant’s estate or the person(s) to whom
Participant’s rights under this Agreement pass by will or the laws of descent
and distribution) will have the right to exercise the Unexercised
Portion.  Except as provided in Section 2(d)(iv)(B) above or Section 4 below,
that right may be exercised until the earlier of the last day of the sixty (60)
month period following the termination of Participant’s employment or the
Expiration Date.
 
4.    Cancellation and Rescission of Option.
 
(a)  If, at any time, (i) during Participant’s employment with the Company or a
Subsidiary or (ii) during the period after Participant’s termination of
employment with the Company or any Subsidiary for any reason during which all or
part of the Option remains exercisable, but not to exceed 24 months following
Participant’s termination of employment, Participant engages in any “Detrimental
Activity” (as defined in subsection (b) below), the Committee may,
notwithstanding any other provision in this Agreement to the contrary, cancel,
rescind, suspend, withhold or otherwise restrict or limit this Option as of the
first date Participant engaged in the Detrimental Activity, as determined by the
Committee.  Without limiting the generality of the foregoing, the Committee may
also require Participant to pay to the Company any gain realized by Participant
from exercising all or any portion of the Option hereunder during the period
beginning six (6) months prior to the date on which Participant engaged or began
engaging in Detrimental Activity.
 
(b)  For purposes of this Agreement, “Detrimental Activity” shall mean and
include any of the following:
 
(i)    the breach or violation of any other agreement between Participant and
the Company relating to protection of Confidential Information or Trade Secrets,
solicitation of employees, customers or suppliers, or  refraining from
competition with the Company;
 
(ii)   the disclosure, reproduction or use of Confidential Information or Trade
Secrets (each as defined below) for the benefit of Participant or third parties
except in connection with the performance of Participant’s duties for the
Company or, after advance notice to the Company, as required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction;
 
(iii)  the use, reproduction, disclosure or distribution of any information
which the Company is required to hold confidential under applicable federal and
state laws and regulations, including the federal Fair Credit Reporting Act (15
U.S.C. § 1681 et seq.) and any state credit reporting statutes;
 
(iv)  the making, or causing or attempting to cause any other person to make,
any statement, either written or oral, or conveying any information about the
Company which is disparaging or which in any way reflects negatively upon the
Company;
 
(v)   the solicitation or attempt to solicit any customer or actively targeted
potential customer of the Company with whom the Participant had material contact
on the Company’s behalf during the 12 months immediately preceding Participant’s
termination of employment;
 
(vi)  the solicitation or recruitment, attempt to solicit or recruit, or the
assistance of others in soliciting or recruiting, any individual who is or was,
within 6 months of the date in question, an employee of the Company unless such
former employee was terminated by the Company without cause, or the inducement
of (or attempt to induce) any such employee of the Company to terminate his
employment with the Company; or
 
(vii) the refusal or failure of Participant to provide, upon the request of the
Company, a certification, in a form satisfactory to the Company, that he or she
is in full compliance with the terms and conditions of the Plan and this
Agreement, including, without limitation, a certification that Participant is
not engaging in Detrimental Activity.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)   “Trade Secret” means information, including, but not limited to, technical
or non-technical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential Company customers or suppliers
which (i) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of the Company’s efforts that are reasonable under the
circumstances to maintain secrecy; or as otherwise defined by applicable state
law.
 
(d)   “Confidential Information” means any and all knowledge, information, data,
methods or plans (other than Trade Secrets) which are now or at any time in the
future developed, used or employed by the Company which are treated as
confidential by the Company and not generally disclosed by the Company to the
public, and which relate to the business or financial affairs of the Company,
including, but not limited to, financial statements and information, marketing
strategies, business development plans, acquisition or divestiture plans, and
product or process enhancement plans.
 
5.    Termination for Cause.  If Participant's employment with the Company or a
Subsidiary is terminated for Cause, the Committee may, notwithstanding any other
provision in this Agreement to the contrary, cancel, rescind, suspend, withhold
or otherwise restrict or limit this Award as of the date of termination for
Cause. Without limiting the generality of the foregoing, the Committee may also
require Participant to pay to the Company any gain realized by Participant from
the Shares subject to the Award during the period beginning six months prior to
the date on which Participant engaged or began engaging in conduct that led to
his or her termination for Cause. For purposes of this Agreement, termination
for “Cause” means termination as a result of (a) the willful and continued
failure by Participant to substantially perform his or her duties with the
Company or any Subsidiary (other than a failure resulting from Participant’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Participant by his or her superior
officer which specifically identifies the manner the officer believes that
Participant has not substantially performed his or her duties, or (b)
Participant’s willful misconduct which materially injures the Company,
monetarily or otherwise.  For purposes of this Section, Participant’s act, or
failure to act, will not be considered “willful” unless the act or failure to
act is not in good faith and without reasonable belief that his or her action or
omission was in the best interest of the Company.
 
 6.   Non-Transferability of Award.  Subject to any valid deferral election, the
rights and privileges conferred under this Award may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan).  Any attempt to do so contrary to
the provisions hereof shall be null and void.  Upon Participant’s death, the
Option may be transferred by will or by the laws of descent and distribution, in
which case all of Participant’s remaining rights under this Agreement must be
transferred undivided to the same person or persons.  During Participant’s
lifetime, only Participant (or Participant’s legal representative if Participant
is incompetent) may exercise the Option.
 
7.   Conditions to Exercise of Award and Issuance of Shares.  The Shares
deliverable to the Participant upon the exercise of the Option hereunder may be
either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company.  The Company shall not be required to honor the
exercise of the Option or issue any certificate or certificates for Shares prior
to fulfillment of all of the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any state or federal law or under the rulings and regulations of
the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable; and (d) the lapse of such reasonable period of time
following the grant of the Shares as the Committee may establish from time to
time for reasons of administrative convenience.
 
8.   No Rights as Shareholder.  Except as provided in Sections 3 or 11, the
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unexercised Option.  Upon exercise of a
vested Award into Shares, the Participant will obtain full voting and other
rights as a shareholder of the Company with respect to such Shares.

 
4

--------------------------------------------------------------------------------

 
 
9.   Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.


10. Fractional Shares.  Fractional shares will not be issued, and when any
provision of this Award Agreement otherwise would entitle Participant to receive
a fractional share, that fraction will be disregarded.
 
11. Adjustments in Capital Structure.  In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Option and to the purchase price for such Shares or
other stock or securities.  The Committee’s adjustments shall be effective and
final, binding and conclusive for all purposes of this Agreement.
 
12. Taxes.  Regardless of any action the Company or a Subsidiary (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items.  Prior to the exercise of this
Option, Participant shall pay or make adequate arrangements satisfactory to the
Company and or the Employer to withhold all applicable Tax-Related Items legally
payable from Participant’s wages or other cash compensation paid to Participant
by the Company and or the Employer or from proceeds of the sale of
Shares.  Alternatively, or in addition, if permissible under local law, the
Company may (1) sell or arrange for sale of Shares that Participant acquires to
meet the required withholding obligations for Tax-Related Items, and or (2)
withhold in Shares, provided that the Company only withholds the amount of
Shares necessary to satisfy the required minimum withholding amount.  In
addition, Participant shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the Plan or Participant’s purchase
of Shares that cannot be satisfied by the means previously described.  The
Company may refuse to honor the exercise and refuse to deliver the Shares if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
 
13.  Consents.  By accepting the grant of this Option, Participant acknowledges
and agrees that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time unless otherwise provided in the Plan or this Agreement;
(ii) the grant of this Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted
repeatedly in the past; (iii) all decisions with respect to future grants, if
any, will be at the sole discretion of the Company; (iv) the Participant’s
participation in the Plan shall not create a right of further employment with
the Company and shall not interfere with the ability of the Company to terminate
Participant’s employment relationship at any time with or without cause and it
is expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law; (v) Participant is participating
voluntarily in the Plan; (vi) this Option is an extraordinary item that is
outside the scope of Participant’s employment contract, if any; (vii) this
Option is not part of normal or expected compensation or salary for any
purposes, including but not limited to calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;
(viii) in the event Participant is not an employee of the Company, this Option
award will not be interpreted to form an employment contract or relationship
with the Company or any Subsidiary or Affiliate; (ix) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (x) if the
underlying Shares do not increase in value, this Option will have no value; (xi)
if Participant exercises this Option and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
Option Price; (xii) in consideration of the grant of this Option, no claim or
entitlement to compensation or damages shall arise from termination of this
Option or diminution in value of this Option or Shares purchased through
exercise of this Option resulting from termination of Participant’s employment
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Participant irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the terms of this Agreement, Participant shall be
deemed irrevocably to have waived any entitlement to pursue such claim; and
(xiii)  except as otherwise expressly provided in the Plan, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), Participant’s right to receive stock options and vest in stock options
under the Plan, if any, will terminate effective as of the date that Participant
is no longer actively employed and will not be extended by any notice period
mandated under local law; furthermore, in the event of involuntary termination
of employment (whether or not in breach of local labor laws), Participant’s
right to exercise this Option after termination of employment, if any, will be
measured by the date of termination of Participant’s active employment and will
not be extended by any notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when Participant is no longer
actively employed for purposes of this Option.
 
 
5

--------------------------------------------------------------------------------

 
 
14. Consent for Accumulation and Transfer of Data.  Participant consents to the
accumulation and transfer of data concerning him or her and the Option to and
from the Company and UBS, or such other agent as may administer the Plan on
behalf of the Company from time to time.  In addition, Participant understands
that the Company holds certain personal information about Participant, including
but not limited to his or her name, home address, telephone number, date of
birth, social security number, salary, nationality, job title, and details of
all options awarded, vested, unvested, or expired (the “personal
data”).  Certain personal data may also constitute “sensitive personal data”
within the meaning of applicable local law.  Such data include but are not
limited to  information provided above and any changes thereto and other
appropriate personal and financial data about  Participant.  Participant hereby
provides explicit consent to the Company to process any such personal data and
sensitive personal data.  Participant also hereby provides explicit consent to
the Company to transfer any such personal data and sensitive personal data
outside the country in which Participant is employed, and to the United
States.  The legal persons for whom such personal data are intended are the
Company, UBS and any other company providing services to the Company in
connection with compensation planning purposes or the administration of the
Plan.
 
15. Plan Information.  Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website referenced
above and shareholder information, including copies of any annual report, proxy
statement, Form 10-K, Form 10-Q, Form 8-K or other report filed with the SEC,
from the investor relations section of the Equifax website at
www.equifax.com.  Participant acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are available upon
written or telephonic request to the Company’s Corporate Secretary.
 
16. Plan Incorporated by Reference; Conflicts.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.  Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
Participant under which an Option properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to Participant. If
provisions of the Plan and the provisions of this Agreement conflict, the Plan
provisions will govern.
 
17. Participant Bound by Plan.  Participant acknowledges receiving a summary of
the Plan, and agrees to be bound by all the terms and conditions of the
Plan.  Except as limited by the Plan or this Agreement, this Agreement is
binding on and extends to the legatees, distributees and personal
representatives of Participant and the successors of the Company.
 
18. Governing Law.  This Agreement has been made in and shall be construed under
and in accordance with the laws of the State of Georgia, USA without regard to
conflict of law provisions.
 
 
6

--------------------------------------------------------------------------------

 
 
19.  Translations.  If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.
 
20.  Severability.  The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
PARTICIPANT
 
EQUIFAX INC.
      
By:
[sig.jpg] 
(Signature)
 
Richard F. Smith
   
Chairman & CEO
       
(Printed Name)
                       
(Date)
     



THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933.
 
#132157 (5/19/08)
 
 
7

--------------------------------------------------------------------------------

 